Broyles, C. J.
1. The amendment to the motion for a new trial was without merit, as it was based upon alleged newly discovered evidence which was merely cumulative and impeaching in its character.
2. While the evidence connecting the defendants with the offense charged was purely circumstantial, this court, after a careful review of the evidence, cannot say that it was insufficient to authorize the jury to find that it excluded every reasonable hypothesis in the case save that of the defendants’ guilt. “ Questions of fact are for the jury, especially in cases of circumstantial evidence; and where no error of law has been committed, and the court has submitted to them the law in regard to such evidence and no complaint is made about the charge in this respect, and there is ample evidence to authorize the finding, this court will not interfere — the verdict being neither against the law nor the evidence.” Fraser v. State, 55 Ga. 326 (6).
3. The verdict was authorized by the evidence, and, the finding of the jury having been approved by the trial court, this court is without authority to interfere.

■Judgment affirmed.


Luke and Bloodworth, JJ., concur.